Citation Nr: 0317986	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant is basically eligible for Department of 
Veterans Affairs (VA) benefits.




ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 decision of the VA Regional Office (RO) in 
Manila, the Republic of the Philippines.  In this decision, 
the RO denied the appellant's claim for VA benefits on the 
basis that her deceased husband did not have the requisite 
military service to establish basic eligibility for such 
benefits.

In an April 2001 decision, the Board also determined that the 
appellant was not basically eligible for VA benefits based on 
the service of her late husband.  The appellant duly appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a January 2003 order, the Court 
vacated the Board's April 2001 decision and remanded the 
matter for action consistent with its order.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations, now codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  

As noted by the Court in its January 2003 order, the VCAA 
requires that VA notify a claimant of the information and 
evidence necessary to substantiate a claim, including "which 
portion of any such information and evidence is to be 
provided by which party."  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A review of the record indicates 
that the appellant has not yet received the required 
notification.  

In view of the foregoing, this matter is remanded for the 
following action:  

The RO should review the record and send 
an appropriate letter to the appellant to 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
appellant of the evidence necessary to 
substantiate her claim, as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




